IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00149-CR

ALONZO DEE FREEMAN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F40226


                          MEMORANDUM OPINION


      Alonzo Dee Freeman seeks to appeal the trial court’s “failure to grant Petitioner’s

Post-Conviction Motion of Discovery; under Art. 11.07, § 3 (V.A.T.C.C.P.).” The Clerk

of this Court notified the parties that the appeal appears subject to dismissal because:

(1) this Court does not have appellate jurisdiction in criminal law matters unless

expressly provided by law; and (2) no constitutional or statutory provision appears to

authorize such an appeal. See Kelly v. State, 151 S.W.3d 683, 686-87 (Tex. App.—Waco

2004, no pet.); Everett v. State, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, pet. ref’d).
The Clerk’s notice informed the parties that the appeal may be dismissed if a response

showing grounds for continuing the appeal was not filed within ten days. See TEX. R.

APP. P. 44.3. No response has been received. Accordingly, the appeal is dismissed.



                                                     FELIPE REYNA
                                                     Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed June 2, 2010
Do not publish
[CR25]




Freeman v. State                                                                 Page 2